ACCEPTED
                                                                                            01-14-00536-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        4/6/2015 3:51:44 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

                                  NO.Ol-14-00536-CR

DENNIS ROY REDDING,                           IN THE COURT OF APPEALS
                                                                 FILED IN
        APPELLANT                                                1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 4/6/2015 3:51:44 PM
v.                                            FIRST         SUPREME        JUDICIAL
                                                                 CHRISTOPHER     A. PRINE
                                              DISTRICT                   Clerk


THE STATE OF TEXAS,
             APPElLEE                         HOUSTON, TEXAS


                   MOTION FOR EXTENSION OF TIME TO
                     FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of manslaughter and sentenced 5/15/2014 to 7 years
   mc. The case was styled as State of Texas v. Dennis Roy Reddifrg, in the 212TI1
   Judicial District Court of Galveston County, Texas, Cause No. 12-CR-2363.
   Appellant filed timely Notice of Appeal. The Appellant's brief was filed with this
   Court on January 9, 2015.

2. The present due date for filing the State's briefis April 9, 2015.

3. This is the State's second motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before May 9, 2015.

5. The State requests this extension not for delay but because during the last seventy-
   five days, the undersigned attorney for the State:

                                             1
       •   Has been working on a trial State v. Kevin Mack in 14-CR-0984. The
           case subsequendy pled guilty.

       •   Has been working on an upcoming trial State v. John Follis in 14-CR-1813.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until May 9, 2015.


                                   Respectfully submitted,

                                   JACK ROADY
                                   CRIMINAL DISTRICT ATTORNEY
                                   GALVESTON COUNTY, TEXAS


                                       lsI Tiffallv Alfred
                                            ~;7     :;

                                   TIFFANY ALFRED
                                   Assistant Criminal District Attorney
                                   600 59'" Street, Suite 1001
                                   Galveston County, Texas 77551
                                   Tel.(409)766-2355, fax (409)766-2290
                                   State Bar Number: 24068895
                                   tiffany.alfrcd@co.g;t!vcston.tx.us




                                             2
                        CERTIFICATE OF COMPLIANCE

        The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 224 words.


                                            lsI Tiffa'lY Alfred
                                          TIFFANY ALFRED
                                          Assistant Criminal District Attorney
                                          Galveston County, Texas



                             CERTIFICATE OF SERVICE

        The undersigned attorney for the State certifies that a copy of the above motion

was faxed/ emailed/ eFiled / or mailed to Stanley Schneider, Attorney for Appellant,

at stans3112@aol.com or 440 Louisiana, Suite 800, Houston, TX 77002, on April 6,

2015.

                                                   lsI Tiffa!!JAlfred
                                                 TIFFANY ALFRED
                                                 Assistant Criminal District Attorney
                                                 Galveston County, Texas
                                        AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


          Before me, the undersigned authority, on April 6, 2015, appeared Tiffany Alfred,

who by me duly sworn did depose and state on oath the following:

                  "I, Tiffany Alfred, Attorney for the State of Texas, have read the

          Motion for Extension of Time to File the State's Brief, and swear that the

          information contained therein is true and correct."




                                     ~
                                     Assistant Caminal District Attorney
                                     Galveston County, Texas




          SWORN TO AND SUBSCRIBED before me on April 6, 2015.




 G
     '~
  .~ ~rl
               DAN1B.LEDOHERTY
             MY COMMISSION EXPIRES    ~~o~g ~ (\~                       1r
  ..... ~F
     .~
                  July 13. 2017
                                     NOTARYPUBLICin~
                                     the State of Texas




                                               4